DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in reply to the amendment filed on 1/25/2021. After entry of this amendment, claims 1-20 are currently pending in this Application. 
	Applicant’s first argument filed on 1/25/2021 (Remarks, page 6 and top of page 7) is found persuasive; as a result, the present Office Action is made Non-Final. Applicant’s remaining arguments are not persuasive (see Response to Arguments for more details).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0213182 to Knapp et al. (hereinafter Knapp) in view of U.S. Patent Application Publication No. 2015/0267097 to Rosenflanz et al. (hereinafter Rosenflanz) and further in view of U.S. Patent Application Publication No. 2007/0084133 to Schwabel et al. (hereinafter Schwabel).

With respect to claim 1, Knapp discloses agglomerated abrasive grains comprising of abrasive particles such as those known in the art such as ceramic abrasive particles, for example, sintered and sol gel sintered alumina, wherein the abrasive particles within the agglomerate are bonded together by a vitrified bond (Knapp, throughout the reference, in particular, [0028]-[0033]). Knapp teaches that the abrasive agglomerates include elongated sintered sol gel alumina particles having high aspect ratio and that the abrasive particles used in abrasive agglomerates can be of any size and shape (Knapp, [0029]). The disclosure of Knapp on using vitrified bond is taken to read on the claimed “vitreous matrix”. 

Rosenflanz, drawn to shaped ceramic abrasive particles, discloses using alpha alumina as nucleating agent wherein the alpha alumina is in crystal form, and that they are used in forming shaped abrasive particles having a particle size of about 10 to about 10000 microns, wherein such shaped abrasive particles have shapes such as truncated pyramid, truncated trigonal pyramid, and more (Rosenflanz, throughout the reference, in particular, [0043]-[0078], more particular, [0075], [0076], [0078]). A particle shaped such as truncated trigonal pyramid, as also shown in Figure 1, would render the claimed recitation of “shaped abrasive particles have a longest particle lineal dimension on a surface and a shortest particle dimension perpendicular to the longest particle lineal dimension, wherein the longest particle lineal dimension is at least twice the shortest particle dimension” obvious. Furthermore, Rosenflanz teaches that their shaped abrasive particles can be combined in abrasive agglomerates (Rosenflanz, [0104]), and discloses that their shaped abrasive particles exhibit excellent abrasive characteristics and can be made using less expensive starting materials (Rosenflanz, [0029]-[0030]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
However, the combination of Knapp in view of Rosenflanz does not expressly disclose that the abrasive agglomerates have a shape in a way that they have “a longest agglomerate lineal dimension on a surface and a shortest agglomerate dimension perpendicular to the longest agglomerate lineal dimension, and wherein the longest agglomerate lineal dimension is at least twice the shortest agglomerate dimension” despite the fact that Knapp teaches that the agglomerates can be somewhat elongated (Knapp, [0028]). 
It should be noted that not only Knapp discloses that their abrasive agglomerates have elongated shape (Knapp, [0028]), but also Knapp discloses that the sintered agglomerates can have any shape and size (Knapp, [0061, [0090]). Knapp provides examples such as square based pyramid (Knapp, [0070]); however, Knapp does not 
Schwabel, drawn to abrasive agglomerates used in abrasive articles, disclose abrasive agglomerates having an aspect ratio of greater than 1:1 or preferably between about 2:1 to about 5:1 (Schwabel, abstract, [0005], [0017], [0020], [0022]) wherein the abrasive particles, used within the abrasive agglomerates, are of materials such as aluminum oxide to provide desired cut rate and surface finish to be produced by the abrasive article ([0024]-[0025]). Schwabel, also, discloses that the binder used in the abrasive agglomerates, to hold the abrasive particles within the agglomerates, is of vitreous substance (Schwabel, [0017]-[0018] and [0027]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Knapp in view of Rosenflanz in order to utilize abrasive agglomerates having an aspect ratio of at least two, or wherein the abrasive agglomerates have “a longest agglomerate lineal dimension on a surface and a shortest agglomerate dimension perpendicular to the longest agglomerate lineal dimension, and wherein the longest agglomerate lineal dimension is at least twice the shortest agglomerate dimension” motivated by the fact that Knapp is open to the use of any shape for the abrasive agglomerates, and shapes such as those having high aspect ratio are readily available and have been known in the art as that taught by Schwabel which clearly discloses the use of abrasive agglomerates of aspect ratio of greater than 

With respect to claim 2, the combination of references renders claim 2 obvious; this is because the shaped alumina abrasive particles of Rosenflanz, having a shape of truncated trigonal pyramid, such as one shown in Figure 1 of said reference, clearly has the longest particle lineal dimension which is at least three times the shortest particle dimension.

With respect to claim 3, the combination references renders claim 3 obvious; in particular, as shown in Figure 1 of Rosenflanz, the abrasive particle is in a shape that has a sloping side wall.

With respect to claim 4, the combination of references renders claim 4 obvious; this is because clearly the angle between the top surface and the sloped side wall of the shaped abrasive particle of Figure 1 of Rosenflanz is larger than 95 degrees, and is obvious, as shown, to have overlapping with the range of 95 degrees to 130 degrees.

With respect to claim 5, the combination of references renders claim 5 obvious; in particular, this is because Rosenflanz specifically disclose the shape of truncated trigonal pyramid (Rosenflanz, [0079]) but also present such a shape as a preferred shape as shown in Figure 1 of said reference. Such disclosures would read on the claimed frusto-pyramidal shape.

With respect to claim 6, the combination of references renders claim 6 obvious; in particular, Knapp discloses the use of aluminas as abrasive particles in their abrasive agglomerates (Knapp, [0029]), and Rosenflanz, which is specifically relied on for teaching the abrasive particles, discloses alpha alumina to form abrasive particles (Rosenflanz, [0048]). Moreover, Schwabel discloses aluminum oxide of different kinds as the suitable abrasive particle material and specifically discloses sintered alpha alumina-based abrasive particles (Schwabel, [0025]).

With respect to claim 7, the combination of references renders claim 7 obvious; in particular, Knapp, as the primary reference disclosing abrasive agglomerates, discloses that the vitreous binding material is present in an amount of 3-20 wt% (Knapp, [0100]) which would render it obvious that the amount of abrasive particles in the agglomerate should be about 80-97 wt% or an amount close to this range. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 8, the combination of references renders claim 8 obvious; in particular, Rosenflanz discloses a particle size range of about 10 to about 10000 microns for the shaped abrasive particles (Rosenflanz, [0074]). However, it is also important to note that Knapp clearly discloses that any size or shape for the abrasive particles is acceptable within the teaching of said reference ([0029]). 

With respect to claim 9, the combination of references renders claim 9 obvious; in particular, Knapp discloses that the grit sizes for the abrasive agglomerate grain range from regular abrasive grits, e.g. 60-7000 microns and microabrasive grits, e.g. 2 to 6 microns (Knapp, [0031]) wherein both having overlapping with the claimed range of up to 1600 micrometers for the longest particles lineal dimension as claimed in claim 8. Additionally, Table 1-1 of Knapp discloses average size for the “agglomerated” grains in the range of 120 to 973 microns, which has overlapping with the claimed range. It should be noted that “up to” means any and all values below 1600 microns. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 10, the combination of references renders claim 10 obvious; in particular, Knapp teaches a process of producing abrasive agglomerates which involves mixing the binder, e.g. vitrified binder such as glass frit, with the abrasive particles, along with solvent, water, etc., and a temporary organic binder which assists in keeping the uniformity of the structural quality of the prefired or green agglomerate, then using a cavity and feeding the mixture into a cavity to form into the desired shape, and sintering them to form the finally shaped abrasive agglomerated (Knapp, pages 3-6, in particular, [0033]-[0036] and [0070]). During the first stage of heating, the temporary organic binder is removed to produce precursor shaped abrasive agglomerates which is then sintered. Thus, the temporary binder disclosed by Knapp is taken to render the volatile liquid obvious.
It should be noted that Rosenflanz, also, discloses a process which involves applying the feed materials into the cavities of a mold, wherein the cavities are in the shape of the final abrasive particles, forming the precursor by drying the volatile or temporary binders, optionally calcining and finally sintering; although the process of Rosenflanz is drawn to the production of abrasive particles not agglomerates, it nevertheless, renders it obvious to have utilized the same method steps in forming shaped agglomerated abrasive particles as well.

With respect to claim 11, the combination of references renders claim 11 obvious; in particular, Knapp discloses coated abrasive articles utilizing a plurality of abrasive agglomerates wherein such coated abrasive articles comprise at least a make 

With respect to claims 12 and 13, the combination of references renders claim 12 obvious; in particular, Knapp teaches the use of shaped abrasive agglomerates in coated abrasive articles wherein the binder is a conventional phenolic resin (Knapp, [0080] and [0139]). 

With respect to claim 14, the combination of references renders claim 14 obvious; in particular, Knapp discloses the use of their abrasive agglomerates in coated abrasives such as in abrasive articles comprising non-woven web form (Knapp, [0078]).

With respect to claim 15, the combination of references renders claim 15 obvious. Knapp may not literally disclose the use of the abrasive agglomerates in a bonded abrasive article; however, Rosenflanz teaches that their shaped abrasive particles are useful in bonded abrasive articles (Rosenflanz, [0014], [0080], [0086], [0093]). Although Rosenflanz is mainly drawn to shaped abrasive particles, the reference clearly disclose that their shaped abrasive particles can be combined in agglomerates (Rosenflanz, [0104]). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have reached the invention of claim 15 and utilize shaped abrasive agglomerates of Knapp and in fact of the combination of references in bonded abrasive article motivated by the fact that the use of shaped In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).

With respect to claim 16, the combination of references renders claim 16 obvious; in particular, Knapp discloses that the abrasive article is in the form of abrasive belt, sheet, disc, etc. (Knapp, [0078]).

With respect to claim 17, the combination of references renders claim 10 obvious as detailed out above. Furthermore, the combination is taken to render claim 17 obvious as well; this is because as that shown and evidenced by Rosenflanz, when producing a slurry to be used in producing shaped abrasive particles, it has been known to use additives such as thickeners (i.e. rheology modifier) (see Rosenflanz, [0044]). Although the process disclosed in Rosenflanz is drawn to producing abrasive particles not necessarily agglomerates, it would be obvious and well within the scope of a skilled artisan, before the effective filing date of the claimed invention, to have realized that when forming a slurry to filled up cavities in a mold in order to produce “shaped” abrasives, the use of additives may be necessary, and one such known additive is thickener as that rendered obvious by Rosenflanz. Therefore, when forming a slurry to produce shaped abrasive agglomerates, it would be reasonable to envision the use of certain additives such as thickener or in general modifying agents depending on the rheology expected from the slurry, the shape and size of the intended final abrasive agglomerates which is affected by the viscosity of the slurry and the effectiveness in filling the cavities, and more. It should be noted that according to MPEP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).

With respect to claim 18, the combination of references renders claim 18 obvious; in particular, Rosenflanz discloses truncated trigonal pyramid shape for their abrasive particle (Rosenflanz, [0079] and Figure 1).

With respect to claim 19, the combination of references renders claim 19 obvious; in particular, as can be seen in Figure 1 of Rosenflanz, at the perimeter of the particle, the interior angle is less than 60 degrees.

With respect to claim 20, the combination of Knapp in view of Rosenflanz renders claim 20 obvious; in particular, Rosenflanz is drawn to shaped ceramic abrasive particles comprising alumina and Knapp is drawn to ceramic abrasive agglomerates comprising alumina.

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/25/2021, with respect to the rejection(s) of claim(s) 1 under 103 obviousness have been fully considered and are persuasive only in view of argument no. 1) (see page 6 and top of page 7).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new 
The first argument presented by Applicant is drawn to the point that “elongated” does not necessarily meet the limitation of “wherein the shaped abrasive agglomerate particle has a longest agglomerate lineal dimension on a surface and a shortest agglomerate dimension perpendicular to the longest lineal dimension, and wherein the longest agglomerate lineal dimension is at least twice the shortest agglomerate dimension”. Also, Applicant has argued that not every square pyramid can be described as having longest lineal dimension on a surface that is at least twice the shortest dimension. Thus, Applicant has concluded that Knapp in view of Rosenflanz does not render claim 1 obvious. 
These arguments have been found persuasive; as a result, a new rejection is presented over Knapp in view of Rosenflanz in view of Wood as detailed out above, and as such, the present Office Action is made Non-Final. 
Applicant’s argument with respect to claim 11 (see Remarks, in the middle of page 9) is, also, found persuasive; however, the combination of references renders this claim obvious as detailed out in the rejection presented above. The Examiner, inadvertently, misinterpreted claim 11 limitation in the previous Office Action. 

Applicant's arguments nos. 2 and 3, filed 1/25/2021 have been fully considered but they are not persuasive.


The Examiner disagrees, and respectfully, submits that 1) Knapp clearly discloses that the abrasive grain include elongated sintered sol gel alumina particles having high aspect ratio, wherein the abrasive particles can be of any size and shape (Knapp, [0029]). It should be noted that Knapp defines that term “grain” to mean agglomerate in their reference (Kanpp, [0021]). Moreover, Rosenflanz clearly discloses that their shaped abrasive particles can be combined in abrasive agglomerates (Rosenflanz, [0104]). Rosenflanz, additionally, discloses that their shaped abrasive particles exhibit excellent abrasive characteristics and can be manufactured using less expensive starting materials (Rosenflanz, [0029]-[0030]). Furthermore, Rosenflanz discloses that one of their preferred shapes is truncated trigonal pyramid (Rosenflanz, [0079], and Figure 1) which clearly is a particle of an aspect ratio of at least 2, which ia also evidenced from the Figure. Therefore, not only both references are drawn to the use of alumina in their abrasive particles and agglomerates, but also Rosenflanz is open to the use of their shaped abrasive particles, providing beneficial characteristics, having aspect ratio of at least two being used in agglomerates, and Knapp discloses shaped abrasive agglomerates formed from alumina particles of high aspect ratios. Both references are from the same field of art and endeavor. Therefore, there are plenty of motivation to a person having ordinary skill in the art to modify Knapp with the teachings of Rosenflanz, as detailed out above. 


The Examiner, respectfully, submits that the evidence based on which Applicant argues to have unexpected result is not commensurate in scope with the claims. This is because independent claim 1, the only independent claim, claims shaped abrasive agglomerates having an aspect ratio of at least two wherein such shaped abrasive agglomerates comprise shaped abrasive particles having an aspect ratio of at least two. The Examples do not compare and do not present any unexpected result for using such agglomerates comprising of said particles. While the Examples disclose shaped agglomerates of aspect ratio of at least two, there is no mention of the aspect ratio of the particles included in the agglomerates, and no showing of any evidence that it is the aspect ratio of at least two for both the agglomerates as well as the particles within the agglomerates that contribute to unexpected result, if any, which cannot be seen from the references of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEGAH PARVINI/Primary Examiner, Art Unit 1731